TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00725-CV



                                      Ruth Sidorski, Appellant

                                                 v.

                        Tax Appraisal District of Bell County, Appellee




         FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
            NO. 185,060-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING




                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss. We grant the motion and dismiss the

appeal. Tex. R. App. P. 42.1(a)(2).




                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Joint Motion

Filed: May 30, 2003